Claims 1-14 & 21, as amended 07 June 2022, are rejected over Salmon, Price and Ghule.
Claim 15 is rejected over Salmon, Price and Ghule as applied to claim 1, further in view of Cap.
Claim 22 is rejected over Salmon and Ghule. 
Applicant argues the feature of “a DC power supply continuously electrically connected to and charging the first and second dipole electrodes with an electrical potential with respect to one another” added to claim 1 and previously in claim 22 is not disclosed by the various combinations because: 1) Salmon achieves charge on the rotor by ion implantation and therefore would be no need to add a DC power supply to the rotor of Salmon, and 2) modifying Salmon with the DC power supply original Ghule would, at best, make the resultant device more expensive and complex than needed, and at worst would render it non-functional as the DC power supply may interfere with the embedded ion charges. 
Applicant’s arguments are not persuasive.  Regarding (1), there is no “addition” of elements in the combination of Salmon and Ghule. That is, while Salmon employs ion implantation to form the charged regions 101 & 102 on the rotor 57 (¶[0042]; Figs.3-4), this is merely a preferred means of providing the charged regions (¶[0043]). But, as noted in the rejection, other means of electrostatic polarization of rotor electrodes were known. For instance, Ghule teaches it is generally understood in the art that electrostatic drive systems can employ first and second dipole electrodes 20 charged with an electrical potential (Vf+/Vf) with respect to one another via a slip ring or brushless type of power transfer system 22 attached to shaft 24 to provide an electrostatic polarization/excitation of the rotor (c.4:43-51; Fig.1). Thus, it would have been obvious before the effective filing date to polarize Salmon’s first and second dipole electrodes of the rotor with a DC power supply continuously electrically connected to and charging the first and second dipole electrodes instead of by ion implantation since Ghule teaches the former was generally understood in the art to provide electrostatic polarization of rotor electrodes. Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).    
	Regarding (2), applicant provides no evidence that “adding” Ghule’s first and second dipole electrodes provided with DC power to Salmon’s implanted first and second dipole electrodes would make the resultant device more expensive and complex than needed, particularly when compared with any expenses and/or complexities associated with Salmon’s implantation method. Therefore, applicant’s argument is conclusory. Also, as noted above, the combination with Ghule does not involve “addition” to Salmon with respect to the way in which rotor electrodes are polarized. Rather, Ghule teaches it is generally understood that electrostatic drive systems can employ first and second dipole electrodes 20 charged with an electrical potential (Vf+/Vf) with respect to one another via a slip ring or brushless type of power transfer system 22 attached to shaft 24 to provide an electrostatic polarization/excitation of the rotor (c.4:43-51; Fig.1). Further, polarizing the rotor electrodes by means of a DC power supply per Ghule as opposed to implanting polarized charges in the rotor electrodes per Salmon does not alter electrostatic operation of the device.  
/BURTON S MULLINS/Primary Examiner, Art Unit 2832